 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    KENNETH DEAN DAWSON,                              No. 2:18-cv-0354 MCE CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES GOVERNMENT, et
      al.,
15
                         Defendants.
16

17          Plaintiff, a California prisoner proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 8, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the Court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The May 8, 2019 findings and recommendations (ECF No. 54) are ADOPTED in full;
 3   and
 4          2. All claims and defendants other than claims for excessive force arising under the
 5   Eighth Amendment and retaliation arising under the First Amendment against Correctional
 6   Officer M. Daily, as detailed by plaintiff on pages 3-5 of plaintiff’s second amended complaint,
 7   are dismissed.
 8          3. This action shall proceed on those remaining claims.
 9          IT IS SO ORDERED.
10   Dated: August 20, 2019
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
